Citation Nr: 0102989	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from December 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision by the 
Ft. Harrison, Montana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in July 1999, a statement of the case was issued in 
August 1999, and the veteran's substantive appeal was 
received in October 1999.


REMAND

The veteran maintains that he suffers from left shoulder 
disability which is related to an incident during a prisoner 
of war training exercise in 1970.  Service records do 
document treatment for left shoulder complaints in May 1970.  
A private physician has offered an opinion that the veteran 
suffers from a left shoulder condition which is consistent 
with the veteran's description of the 1970 left shoulder 
injury.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.  

The medical evidence of record is not clear as to the type 
and nature of the veteran's current left shoulder complaints.  
In view of the newly enacted legislation, the Board believes 
that it may not properly proceed with appellate review 
pending further development at the RO level.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA and private medical 
records (not already in the claims file) 
should be obtained and made of record.  
Additionally, the RO should contact C. G. 
Kurtz, M.D. and request a written 
rationale for his opinion that that the 
veteran suffers from a current left 
should disorder which is related to the 
claimed 1970 incident during service. 

2.  The RO should review the claims file 
and undertake any additional action 
required under the Veterans Claims 
Assistance Act of 2000. 

3.  After completion of the above, the RO 
should schedule the veteran for a special 
VA examination by an appropriate 
specialist to ascertain the nature and 
etiology of any current left shoulder 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner should clearly 
report any current left shoulder 
disorder(s) capable of medical diagnosis.  
As for any such diagnosed disorder(s), 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the current left shoulder 
disorder(s) is/are related to the left 
shoulder symptomatology treated in May 
1970 during service and the inservice 
injury claimed by the veteran.  A 
detailed rationale, including reference 
to the reasons for agreeing or 
disagreeing with the opinion of Dr. Kurtz 
should be provided. 

4.  After completion of the above, the Ro 
should review the claims file and 
determine whether the benefit sought can 
be granted.  If the claim remains denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to clarify a matter of medical 
complexity and to assist the veteran.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the matter remanded by the Board. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




 

